 
Exhibit 10.1


*PORTIONS OF THIS AMENDED AND RESTATED RAILCAR LEASE AGREEMENT
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT WHICH HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.
 
AMENDED AND RESTATED RAILCAR LEASE AGREEMENT
 
This Amended and Restated Railcar Lease Agreement, dated as of March 25, 2009
(the “Lease”), is made by and between Bunge North America, Inc., a New York
corporation (“Lessor”) and Southwest Iowa Renewable Energy, LLC, an Iowa limited
liability company (“Lessee”).
 
WHEREAS, the parties previously entered into that certain Railcar Sublease
Agreement dated as of June 25, 2007 (the “2007 Lease”) relating to Lessor’s
provision of certain railcars (consisting of 325 tank cars and 300 grain hopper
cars) for Lessee’s use in connection with its ethanol operations; and
 
WHEREAS, Lessor is leasing the Cars from a different railcar lessor (the
“Equipment Lessor”) than contemplated in the 2007 Lease under the terms of a
Lease Agreement with the Equipment Lessor (the “Equipment Lease”); and
 
WHEREAS, the parties have agreed to certain changes to the 2007 Lease to reflect
Lessor’s purchase and subsequent sale/leaseback of the Cars, and therefore
desire to amend and restate the 2007 Lease in its entirety;
 
NOW, THEREFORE, the parties agree as follows:
 
1.           Lease Agreement; Reliance.  Subject to the terms and conditions of
this Lease and the Equipment Lease, Lessor shall furnish and Lease to Lessee,
and Lessee shall accept and lease from Lessor, the railcars (each, a “Car” and
collectively, the “Cars”) set forth on Riders 1 and 2 attached hereto.
 
2.           Delivery.  Except as provided otherwise in this Lease, Lessor
agrees to deliver each Car to Lessee, freight charges collect, to Lessee’s
facility in Council Bluffs, Iowa, and Lessee agrees to accept such delivery.
 
3.           Condition of Cars – Acceptance.
 
(a)           All cars delivered under this Lease shall be in compliance with
all applicable laws and industry and government regulations and rules,
including, without limitation, the Association of American Railroad Rules for
the Interchange of Freight Cars (the “Interchange Rules”), in satisfactory
condition for movement in the normal interchange of rail traffic, empty, clean,
and free of residue; but Lessee shall be solely responsible for determining that
cars are in proper condition for loading and shipment, except for those
responsibilities which, under applicable law and regulations, have been assumed
by the railroads.  Lessee shall inspect cars promptly after they are delivered
and shall notify Lessor in writing within three business days after delivery of
its rejection of any car, and the specific reasons for such rejection.  Failure
by Lessee to inspect such cars within three business days after delivery, and/or
the successful
 


 
 
 

--------------------------------------------------------------------------------

 


loading of any such car by Lessee, shall constitute acceptance of such car or
cars, as the case may be, by Lessee.  At Lessor’s request, Lessee shall deliver
to Lessor an executed Certificate of Acceptance in the form of Exhibit A with
respect to all Cars accepted by Lessee.
 
(b)           If Lessee rejects any car, Lessor shall have the right to have the
rejected car inspected by an inspector acceptable to both Lessor and
Lessee.  The cost of such inspection will be paid by Lessor if the cause for
rejection is affirmed by the inspector, otherwise such cost will be borne by
Lessee.  Lessee shall be deemed to have accepted any such car for which the
inspector determines that good cause for rejection did not exist.  The decision
of the inspector shall be final and binding upon the parties.
 
(c)           If Lessee properly rejects any car, Lessor shall promptly repair
such car to the standards set forth in this Section 3 or promptly replace the
car with another railcar reasonably acceptable to Lessee which meets such
standards.  In either event, Lessor shall deliver to Lessee the repaired or
replaced car and Lessee shall have the right to accept or reject such car as
provided in this Section 3.
 
(d)           Lessee’s acceptance, however effected, shall be deemed effective
as of the acceptance date and the monthly rentals as hereinafter set forth shall
accrue from the acceptance date.  Such acceptance shall presumptively establish
that such Cars conform to the applicable standards set forth in this Lease and
the Interchange Rules.
 
(e)           For all Cars physically delivered to Lessee at its facility in
Council Bluffs, Iowa before January 30, 2009, the test for acceptance shall be
as set forth in Section 3 hereof.  For all other Cars (which Cars are now fully
constructed but, at Lessee’s request, have not been physically delivered to
Lessee), notwithstanding anything herein to the contrary, Lessee is deemed to
have accepted such Cars as of January 30, 2009.
 
4.           Rentals.  Lessee agrees to pay to Lessor for the use of each Car
the monthly rental set forth in the applicable Rider from the date such Car is
accepted by Lessee until such car is returned to Lessor, as hereinafter provided
in Section 18.  The rental shall be payable in U.S. Dollars and in advance on or
before the first day of each calendar month (provided, that the rental for each
car for the month in which it is accepted shall be prorated for the number of
days, including the day of acceptance, remaining in such month at a daily rate
based upon a 365 day year and shall be payable on or before the first day of the
next succeeding month) to Lessor at 11720 Borman Drive, St. Louis, MO 63146, or
at such other address as Lessor may specify by written notice to Lessee.  Except
as set forth in this Lease, rental shall be paid without deduction, set-off or
counterclaim.
 
5.           Mileage Allowance.  Lessor shall use commercially reasonable
efforts to collect all mileage earned by the Cars, and, subject to all rules of
the tariffs of the railroads, Lessor shall credit to Lessee’s rental account
such mileage as and when received during the term of this Lease.  Lessee agrees
to promptly refund to Lessor any mileage allowances that are reclaimed by the
railroads upon Lessee’s receipt of notice therefor together with reasonably
acceptable documentation from the railroads that any such mileage allowance has
been reclaimed.
 


                                                                  
 
2

--------------------------------------------------------------------------------

 


6.           Term.  This Lease shall be effective as dated and will expire upon
the completion of the leasing arrangement shown on the attached Riders of the
last Car or Cars covered thereunder.  The Lease term, with respect to all Cars
covered by a particular Rider, shall commence on the average date of delivery of
the Cars covered by such Rider; and shall terminate as specified in such Rider,
unless sooner terminated in accordance with provisions of this Lease.
 
7.           Use and Possession.  Subject to the obligations of Lessor under the
Equipment Lease, throughout the continuance of this Lease so long as Lessee is
not in default under this Lease, Lessee shall be entitled to possession of each
Car from the date the Lease becomes effective as to such Car; and shall use such
Car only in the manner for which it was designed and intended, and so as to
subject it only to ordinary wear and tear; provided, however, that Lessee agrees
that the Cars shall at all times be used: (a) in conformity with all Interchange
Rules; (b) in compliance with the terms and conditions of this Lease; and (c)
only in the continental United States, Canada and Mexico, provided that in no
event shall the Cars be used in a location excluded from coverage by any
insurance policy required to be maintained under this Lease, and provided
further that in no event will more than 50% of the aggregate number of Cars
leased hereunder be, at any time, located in Mexico.  In the event any Car is
used by Lessee outside of the continental United States, for any reason
whatsoever, Lessee shall assume full responsibility (and reimburse Lessor and/or
Equipment Lessor) for all costs, taxes (other than taxes on the income of
Lessor), duties or other charges incidental to such use, including costs
incurred in returning the car to the continental United States.  Lessor shall
promptly furnish Lessee with copies of all receipts, invoices or other requests
for payment that it receives with respect to such costs, taxes, duties or other
charges.
 
8.           Empty Mileage Indemnification.  Lessee will use its best efforts to
use the Cars such that their total mileage under load will equal or exceed their
mileage empty on each railroad over which the Cars move.  Should the empty
mileage exceed the loaded mileage such that Lessor is obligated to pay for such
excess at the rate and at the time established by the tariff of the railroad on
which such excess of empty miles has accrued, then Lessee shall reimburse 100%
of such amount to Lessor.  For the purpose of this Section 8, the railroad
mileage reports received by Lessor shall be prima facie evidence of the facts
reported therein.
 
9.           Additional Charges by Railroads.  Lessee agrees to use the Cars,
upon each railroad over which Cars shall move, in accordance with the then
prevailing tariffs to which each railroad shall be a party; and if the operation
or movements of any of the Cars during the term hereof shall result in any
charges being made against Lessor and/or Lessor by any such railroad, Lessee
shall pay to Lessor the amount of such charges within the period prescribed by
and at the rate and under the conditions of the then prevailing tariffs.  Lessee
agrees to indemnify Equipment Lessor and Lessor against any such
charges.  Lessee shall be liable for any switching, demurrage, track storage,
detention or special handling charges imposed on any Car during the term hereof,
except (i) charges incurred while the car is en route to a shop for maintenance
or repairs that are Lessor’s responsibility under this Lease or (ii) charges
incurred as a result of Lessor’s failure to perform its obligations under this
Lease.
 
10.           Lessee’s Right To Transfer or Lease.  Lessee shall not transfer,
lease or assign any Car or any of its interests and obligations pursuant to this
Lease without Lessor’s prior written consent, and any attempted transfer, lease
or assignment without such consent shall be
 


                                                        
 
3

--------------------------------------------------------------------------------

 


void and ineffective against Lessor and Equipment Lessor.  No transfer, lease or
assignment of the Lease, or of any Car, shall relieve Lessee from any of its
obligations to Lessor under this Lease.  This Lease shall be binding upon the
parties hereto and their respective successors and assigns.
 
11.           Maintenance Responsibility.
 
(a)           Subject to the other terms of this Lease, Lessor will maintain the
Cars, at its sole cost and expense, in good working order, condition and repair
according to applicable law and regulations, including, without limitation, the
Interchange Rules.  Lessee agrees to notify Lessor promptly, after learning that
any Car is damaged or in need of repair, and to forward such Cars and any other
Cars subject to this Lease to shops as directed by Lessor for repairs and/or
periodic maintenance and inspections.  No repairs to any of the Cars shall be
made by Lessee without Lessor’s prior written consent, except that Lessee shall,
at its expense, replace any removable part (dome covers, hatch covers, outlet
caps, etc.) if lost or broken.  Running repairs (as specified in the Interchange
Rules) may be performed by railroads or hauling Carriers without prior
consent.  Replacement or repair of any parts, equipment and/or accessories on
any of the Cars shall be with parts, equipment and/or accessories that are of
like kind and of at least equal quality to those being replaced or repaired,
unless otherwise agreed in writing by the parties.
 
(b)           On tank Cars, Lessee will be responsible for maintenance and
replacement of all movable parts, including angle valves and check valves and,
if such Cars are so equipped, thermometer wells, gauging devices, regulator
valves, safety heads and top unloading valves.  On hopper Cars, Lessee will be
responsible for inspection and cleaning of the operating mechanisms of the
outlets, hatches, dome covers, and special fittings on such Cars leased herein,
and damage to such outlets, hatches, dome covers, special fittings or the
operating mechanisms will be repaired for the account of Lessee.
 
(c)           When a Car is placed in a shop for maintenance or repair as
provided in this Lease, the rental charges shall cease on date of arrival in the
shop, except in the case where a Car arrives without advance notice of defects
from Lessee, in which case rental charges will cease on communication of such
defects to Lessor from Lessee, and shall be reinstated on the date that
maintenance and repairs have been completed and the Car is forwarded from the
shop or on the date that the Car is ready to leave, awaiting disposition
instructions from Lessee.  If any Car is derailed and requires repairs, the
rental charges for such Car will cease effective as of the date of the
derailment and will resume as of the date the Car is forwarded from the repair
shop.  If any repairs are required as a result of the misuse by or negligence of
Lessee or its consignee, agent or Lessee or while on a railroad that does not
subscribe to, or fails to meet its responsibility under the Interchange Rules,
the rental charges shall continue during the repair period, and Lessee agrees to
pay Lessor for the cost of such repairs.  If any repairs are required while on
any private siding or track or any private or industrial railroad, the rental
charges shall continue during the repair period.
 


                                                               
 
4

--------------------------------------------------------------------------------

 


12.           Loss or Destruction.
 
(a)           If any of the Cars shall be completely destroyed, or if the
physical condition of any Car shall become such that the Car cannot be operated
in railroad service, as determined by Lessor, rental will cease as to such Car
as of the date on which such event occurred.  Lessor may cancel this Lease as to
such Car as of the date on which such event occurred, or may substitute another
Car reasonably acceptable to Lessee within a reasonable period of time.  Lessee
shall notify Lessor of the occurrence of any such event within three business
days after learning of such event.  In the event of such substitution, the
substituted Car shall be held pursuant to all the terms and conditions of this
Lease.  Lessee agrees that if a Car is lost or destroyed or is in such physical
condition that it cannot be operated in railroad service by reason of misuse or
negligence of Lessee or its consignee, agent or Lessee or while on a railroad
that does not subscribe to the Interchange Rules or while on any private siding
or track or any private or industrial railroad, Lessee will pay Lessor, in cash,
the depreciated value of such Car as determined by Rule #107 of the Interchange
Rules within 15 days following a request by Lessor for such payment.  Any amount
payable by Lessee to Lessor pursuant to this Section 12 shall be reduced by any
amounts received by Lessor from any third party responsible for such loss,
destruction or damage.  Lessee shall be subrogated to the rights of Lessor
against any person to the extent that the actions or omissions of such person
caused Lessee to incur liability under this Section 12, and Lessor shall
cooperate fully with Lessee in its pursuit of these subrogation rights.  Lessor
and Lessee shall cooperate with and assist each other in any reasonable manner
requested, but without affecting their respective obligations under this
Section 12 or Section 22, to establish proper claims against parties responsible
for the loss, destruction of or damage to, the Cars.  With respect to any Car
for which Lessor has received payment from Lessee of the depreciated value,
Lessor shall, at Lessee's request, use commercially reasonable efforts to cause
Equipment Lessor to execute and deliver to Lessee a bill of sale transferring to
Lessee, free and clear of all security interests and other liens, all of
Equipment Lessor’s right, title and interest in and to such Car, as well as all
claims and rights Equipment Lessor may have against any manufacturer, supplier,
vendor, repairer, Carrier or dealer of such Car, and any part thereof.
 
(b)           Lessee shall obtain commercial general liability insurance against
claims for bodily injury, death or third party property damage, designating
Lessor and Equipment Lessor as additional insureds with respect to Lessee's
operation and use of the Cars under this Lease in an amount of not less than $10
million per occurrence.  The insurance coverage shall:
 
(i)           be valid for the term of this Lease as defined in Section 6;
 
(ii)           be primary without any right of contribution from any other
insurance that is carried by Lessee, any Insured Party (as defined below) or any
other person;
 
(iii)           expressly provide that all of the provisions thereof, except the
limits of liability, shall operate in the same manner as if there were a
separate policy covering each insured and shall waive any right of subrogation
of the insurers (including any right of the insurers to set-off or counterclaim
or any other deduction) against the Insured Parties;
 


                                                               
 
5

--------------------------------------------------------------------------------

 


(iv)           name the following parties under the Equipment Lease as
additional insureds: Lessor, Equipment Lessor, Trust Company (in its individual
capacity and as Owner Trustee), Owner Participant, the Loan Participants and the
Indenture Trustee (the “Insured Parties”);
 
(v)           provide that the insurers agree that such coverage is extended to
insure the Cars for liability purposes; and
 
(vi)           provide that the respective interests of the Insured Parties
shall not be invalidated by any act of negligence of or breach of warranty or
representation by Lessee, any other additional insured, or any other person
having an interest in the Cars.
 
(c)           Lessee shall endeavor to provide 30-days advance written notice to
Lessor of any policy cancellation, other than cancellation for failure to pay
premiums (which shall require only 10 days advance notice), respecting the Cars
or any Insured Party.  Lessee shall deliver to Lessor, Indenture Trustee, the
Loan Participants and Owner Participant on or before each Funding Date and not
less often than annually thereafter, a certificate of insurance, substantially
in the same form as delivered by Lessee to such parties on each Funding Date
except for the changes in the report or the coverage consistent with the terms
hereof.
 
(d)           Lessee shall be solely responsible for any and all payments under
the insurance policy.  If Lessee does not comply with its obligations under this
Section 12(b), Lessor may obtain insurance for the Cars itself, at the sole
expense and responsibility of Lessee.  Any payment received by Lessor from the
insurance company shall be credited to the amount that Lessee is obligated to
pay under Section 12(a), unless such insurance policy has been obtained by
Lessor or Lessor has paid any premium under such insurance policy.
 
13.           Loss of Commodity.  Lessor shall not be liable for any loss of, or
damage to, commodities, or any part thereof, loaded or shipped in or on any of
the Cars however such loss or damage shall be caused or shall result.  Lessee
agrees to assume responsibility for, to indemnify Lessor against, and to save it
harmless from any such loss or damage or claim therefor.
 
14.           Damage to Car by Commodity.  Lessee shall be liable for damage to
any Car covered by this Lease, whether or not due to Lessee’s negligence, if
caused by or as a result of the commodity loaded therein or caused by trying to
remove product from the Cars during the Lease term.  Lessee assumes
responsibility for such damage to any Car, including without limitation, as
applicable, for tank Cars, to the tank, fittings or appurtenances thereto,
ordinary wear and tear (including for any interior linings) excepted, and for
covered hopper Cars, any damage to the exterior of the Cars including without
limitation, hammer damage or similar damage to the side of the Cars and cracked
paint and rust on the exterior of the Car, ordinary wear and tear
excepted.  Hammer damage, cracked paint and rust will not be considered ordinary
wear and tear.  Lessee will use the Cars for the transportation and handling of
commodities which will not injure the Cars.
 
15.           Alteration and Lettering.  Lessee will not in any way alter the
physical structure of the Cars without the advance approval, in writing, of
Lessor.  Lessee shall cause each Car to be kept stenciled with the reporting
mark as shall be set forth in this Lease or any applicable
 


                                                                  
 
6

--------------------------------------------------------------------------------

 


Rider.  Except as otherwise contemplated herein, Lessee shall place no lettering
or marking of any kind upon the Cars without Lessor’s prior written consent.
 
16.           Linings and Coatings.  The application, maintenance and removal of
interior protective linings and coatings in Cars so equipped is to be at the
expense of Lessee.  Commodity or mechanical damage to such linings or coatings
shall be for the account of Lessee.
 
17.           Interior Preparation for Commodities.  Any cleaning or special
preparation of the interior of Cars to make them suitable for the shipment of
commodities by or for Lessee during the term of the Lease shall be done at
Lessee’s expense unless otherwise agreed.
 
18.           Return of Cars – Cleaning.  At the expiration of the Lease term as
provided in the applicable Rider, Lessee shall, at its expense, return the Cars
described in that Rider to Lessor or its designee at a point designated by
Lessor, empty, clean and free from residue (including, without limitation,
sludge, heel or other similar materials) for use in the type of service for
which the Cars were used hereunder, and in the same condition as the Cars were
in when delivered, except for: (i) normal wear and tear and (ii) those items
that were Lessor’s obligation to maintain and repair.  At the expiration of the
Lease term, should cleaning be required to place the Car in the condition
required hereunder, Lessee shall bear the full cost of cleaning and the rental
shall continue until the Car is so cleaned.
 
19.           Modifications.  If, at any time after Lessee’s acceptance of a
Car, the Federal Railroad Administration or any other governmental agency or
non-governmental organization having jurisdiction over the operation, safety or
use of such Car, requires that Lessor modify such Car to qualify it for
operation in railroad interchange, Lessor shall promptly perform all required
modifications and the cost of those modifications shall be reflected in an
increase in the monthly rental rate per Car according to the rental escalation
formula shown on the Rider for that Car.  Rental charges will cease on the first
day the Car is no longer in Lessee’s service and will be reinstated on the date
the Car has been modified and is forwarded from the shop.  If Lessor, in its
sole discretion, elects to remove a Car from Lessee’s service rather than make
such a modification, the rent with respect to such Car shall terminate upon the
date specified in writing by Lessor, provided that such date must be prior to
the date such modification is required to be made.
 
20.           High Mileage and Weight Limitation.  Since the rentals and other
terms of this Lease are based on normal usage of Cars in non-unit train or other
non-high mileage operations, Lessee agrees not to use the Cars in unit train or
other designated high mileage usage without prior written consent of
Lessor.  Each Car will be subject to a surcharge shown on the applicable Rider
for all excess miles.  Lessee shall not exceed the weight limitations prescribed
for operation of Cars in unrestricted interchange service as set forth under
Interchange Rule 91.  Lessee shall not load any of the Cars in excess of the
load limit stenciled thereon or any load limit prescribed by tariff, circular,
or regulation.
 
21.           Use of Cars on Certain Roads Under AAR Circular OT-5.  Upon the
written request of Lessee (which request shall name the railroads involved),
Lessor shall use reasonable best efforts to obtain from each named railroad
authority to place the Cars (other than tanks) in service under the provisions
of AAR Circular OT-5 as promulgated by the AAR and all
 


                                                                  
 
7

--------------------------------------------------------------------------------

 


supplements thereto and reissues thereof (such authority hereinafter called
“consent(s)”).  Lessee shall furnish to Lessor such information as is necessary
to apply for and obtain such consents.  Lessor, however, shall not be liable for
failure to obtain such consents for any reason whatsoever and this Lease shall
remain in full force and effect notwithstanding any failure of Lessor to obtain
such consents.
 
22.           Indemnifications.
 
(a)           Lessee shall defend (if such defense is tendered to Lessee),
indemnify and hold Lessor and Equipment Lessor harmless from and against and
does hereby release Lessor and Equipment Lessor from all claims, suits,
liabilities, losses, damages, costs and expenses, including reasonable
attorney’s fees, in any way arising out of, or resulting from, the storage, use
or operation of the Cars during the term of this Lease, except to the extent:
(i) the same arises from or is related to the negligence or willful misconduct
of Equipment Lessor and/or Lessor, or either of their employees or agents, (ii)
a railroad or other third party has assumed full responsibility and satisfies
such responsibility, (iii) the same arises from or is related to Lessor’s
failure to perform its obligations under this Lease, (iv) the same accrues with
respect to any Car while such Car is in a repair shop undergoing maintenance and
repairs, or (v) the same arises from or is related to the use or condition of
the Cars prior to being in Lessee’s service under this Lease.
 
(b)           Lessor shall defend (if such defense is tendered to Lessor),
indemnify and hold Lessee harmless from and against and does hereby release
Lessee from all claims, suits, liabilities, losses, damages, costs and expenses,
including reasonable attorney’s fees, in any way arising out of, or resulting
from, the repair and maintenance of the Cars during the term of this Lease,
except to the extent: (i) the same arises from or is related to the negligence
or willful misconduct of Lessee, its employees or agents, (ii) a railroad or
other third party has assumed full responsibility and satisfies such
responsibility, or (iii) the same arises from or is related to Lessee’s failure
to perform its obligations under this Lease.
 
23.           Taxes and Liens.  Lessee shall not be liable for any Federal,
State or other governmental property taxes assessed or levied against the Cars,
except that (i) Lessee shall be liable for and pay such taxes when the Cars bear
Lessee’s reporting marks and numbers and (ii) Lessee shall be liable for and
shall pay or reimburse Lessor for the payment of any sales, use, leasing,
operation, excise, gross receipts and other taxes with respect to the Cars
(together with any penalties, fines or interest thereon), duties, imposts,
taxes, investment tax credit reductions and similar charges arising out of
Lessee’s use of Cars outside the continental United States, except to the extent
levied or assessed on Lessor’s income.  Lessee acknowledges and agrees that by
the execution of this Lease it does not obtain, and by payments and performance
hereunder it does not, and will not, have or obtain any title to the Cars or any
property right or interest therein, legal or equitable, except solely as Lessee
hereunder and subject to all of the terms hereof.  Lessee shall keep the Cars
free from any liens or encumbrances created by or through Lessee.
 
24.           Defaults and Remedies.  If (a) Lessee defaults in the payment of
any sum of money to be paid under this Lease and such default continues five
days after written notice to Lessee of such default, or (b) Lessee fails to
perform any covenant or condition required to be
 


                                                                  
 
8

--------------------------------------------------------------------------------

 


performed by Lessee, which failure shall not be remedied within ten days after
written notice thereof by Lessor to Lessee or (c) Lessee shall dissolve, make or
commit any act of bankruptcy or if any proceeding under any bankruptcy or
insolvency statute or any laws relating to relief of debtors is commenced by
Lessee or if any such proceeding is commenced against Lessee and same shall not
have been stayed, vacated, removed or dismissed within 60 days after the date of
the filing thereof or (d) a receiver, trustee or liquidator is appointed for
Lessee or for all or a substantial part of Lessee’s assets with Lessee’s consent
or, if without Lessee’s consent, the same shall not have been stayed, vacated,
removed or dismissed within 60 days after the date of the appointment thereof or
if a writ of attachment or execution is levied on any Car as a result of a
judgment against Lessee and the same is not stayed, vacated or discharged within
30 days thereafter, or (e) Lessee fails to keep all of the Cars free from any
lien or encumbrance arising by, through or under it which may encumber or
otherwise affect title to any Car, and within 20 days after Lessee receives
written notice of any such lien or encumbrance, Lessee has not discharged such
lien or encumbrance, Lessor may exercise one or more of the following remedies
with respect to the Cars:
 
 
1.
Immediately terminate this Lease and Lessee’s rights hereunder;

 
 
2.
Require Lessee to return the Cars to Lessor at Lessee’s expense, and if Lessee
fails to so comply, Lessor may take possession of such Cars without demand or
notice and without court order or legal process.  Lessee acknowledges that it
may have a right to notice of possession and the taking of possession with a
court order or other legal process.  Lessee, however, knowingly waives any right
to such notice of possession and the taking of such possession without court
order or legal process;

 
 
3.
Lease the Cars to such persons, at such rental, and for such period of time as
Lessor shall elect.  Lessor shall apply the proceeds from such leasing, less all
costs and expenses reasonably incurred in the recovery, repair (if such repairs
are otherwise Lessee’s obligation under this Lease), storage and renting of such
Cars, toward the payment of Lessee’s obligations hereunder.  Lessee shall remain
liable for any deficiency, which, at Lessor’s option, shall be paid monthly as
suffered or immediately, or at the end of the Lease term as damages for Lessee’s
default;

 
 
4.
Bring legal action to recover all rent or other amounts then accrued or
thereafter accruing from Lessee to Lessor under any provisions hereunder;

 
 
5.
Pursue any other remedy which Lessor may have.

 
Each of the foregoing remedies is cumulative and may be enforced separately or
concurrently, and in addition to any other remedy referred to herein or
otherwise available to Lessor in law or equity, and action upon one such remedy
shall not be deemed to constitute an election or waiver of the other remedies or
rights of action.  Any repossession or sale of any Car by Lessor shall not bar
an action for a deficiency as herein provided and the bringing of an action or
entering of a judgment against Lessee shall not bar Lessor’s right to repossess
any or all of the Cars.  In the event of default, Lessee shall pay to Lessor
upon demand all costs and expenses, including reasonable attorneys’ fee expended
by Lessor in the enforcement of its rights and remedies
 


                                                                    
 
9

--------------------------------------------------------------------------------

 


hereunder, and Lessee shall pay interest on any amount owing to Lessor from the
time such amount becomes due hereunder at a rate per annum equal to one and
one-half percentage points (1.5%) above the prime rate of JPMorgan Chase Bank
N.A. (or its successor), such rate to be reduced, however, to the extent it
exceeds the maximum rate permitted by applicable law.  In addition, Lessee
shall, without expense to Lessor, assist Lessor in repossessing the Cars.
 
If Lessee fails to perform any of its obligations hereunder, Lessor, at Lessee’s
expense, and without waiving any rights it may have against Lessee for such
nonperformance, may, with prior written notice to Lessee, itself render such
performance.  Lessee shall reimburse Lessor on demand for all sums so paid by
Lessor on Lessee’s behalf, together with interest at a rate per annum equal to
one and one-half percentage points (1.5%) above the prime rate of JPMorgan Chase
Bank N.A. (or its successor), such rate to be reduced, however, to the extent it
exceeds the maximum rate permitted by applicable law.
 
25.           Lessor’s or Equipment Lessor’s Right to Assign;
Subordination.  All of Lessee’s rights under this Lease are subject and
subordinate to the rights of the Equipment Lessor set forth in this
Section 25.  All rights of Lessor may be assigned to the Equipment Lessor (or
any related indenture trustee) as security for Lessor’s obligations under the
Equipment Lease.  All rights of Equipment Lessor in the Equipment Lease may be
assigned, pledged, mortgaged, leased, transferred or otherwise disposed of,
either in whole or in part, and/or Equipment Lessor may assign, pledge,
mortgage, lease, transfer or otherwise dispose of title to the Cars, with or
without prior notice to Lessor or Lessee.  In the event of any such assignment,
pledge, mortgage, lease, transfer or other disposition, the Equipment Lease and
all rights of Lessor thereunder, and all rights of Lessee in this Lease, will be
subject and subordinate to the terms, covenants and conditions of any
assignment, pledge, mortgage, lease, or other agreements covering the Cars
heretofore or hereafter created and entered into by Equipment Lessor, its
successors or assigns and to all of the rights of any such assignee, pledgee,
mortgagee, lessor, transferee or other holder of legal title to or security
interest in the Cars.  At the request of Equipment Lessor or any assignee,
pledgee, mortgagee, lessor, transferee or other holder of the legal title to or
security interest in the Cars may, if applicable, place on each side of each
Car, in letters not less than one inch in height, the words “Ownership Subject
to a Security Lease Filed with the Surface Transportation Board” or other
appropriate words reasonably requested.  In the event that Equipment Lessor
assigns its interest in the Equipment Lease, Lessee, at the request of Lessor,
shall execute and deliver to Equipment Lessor and Lessor an Acknowledgment of
Assignment in substantially the form attached hereto as Exhibit A.
 
26.           Warranties.  EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE, LESSOR
MAKES NO WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, AS TO THE CONDITION,
MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE OR ANY OTHER MATTER CONCERNING
THE CARS.  Lessee shall be solely responsible for determining that the
specifications and design of any Car are appropriate for the commodities loaded
therein.
 
27.           Right of Inspection and Notices.  Lessor, Equipment Lessor
(including any related indenture trustee, noteholders, or owner participant), or
any of their assignees or representatives, shall, at any reasonable time and
without interfering with Lessee’s operations, have the right to inspect the
Cars, and, upon reasonable advance notice (which may be verbal) and during
 


                                                                 
 
10

--------------------------------------------------------------------------------

 


ordinary business hours, all books and records of Lessee that relate to the
Cars, by its authorized representative wherever they may be located for the
purpose of determining compliance by Lessee with its obligations
hereunder.  Lessee shall use commercially reasonable efforts to obtain
permission, if necessary, for Lessor or its representative to enter upon any
premises where the Cars may be located.  Lessee shall notify Lessor, in writing,
within three business days after any attachment, lien (including any tax and
mechanics’ liens) or other judicial process arising by, through or under Lessee
attaches to any of the Cars.
 
28.           Miscellaneous.  This Lease, together with any and all exhibits
attached hereto, constitutes the entire agreement between Lessor and Lessee with
respect to the subject matter addressed herein, and it shall not be amended,
altered or changed except by written agreement signed by the parties hereto.  No
waiver of any provision of this Lease or consent to any departure by either
party therefrom shall be effective unless the same shall be in writing, signed
by both parties and then such waiver of consent shall be effective only in the
specific instance and for the purpose for which it was given.
 
 
1.
Governing Law.  This Lease shall be interpreted under and performance shall be
governed by the laws of the State of Illinois.

 
 
2.
Conflict with Interchange Rules.  In the event the Interchange Rules conflict
with any provision of this Lease, this Lease shall govern.

 
 
3.
Exhibits.  All exhibits attached hereto are incorporated herein by this
reference.

 
 
4.
Payments.  All payments to be made under this Lease shall be made at the address
set forth in Section 4.

 
 
5.
Severability.  If any term or provision of this Lease or the application thereof
shall, to any extent, be invalid or unenforceable, such invalidity or
unenforceability shall not affect or render invalid or unenforceable any other
provision of this Lease, and this Lease shall be valid and enforced to the
fullest extent permitted by law.

 
 
6.
Headings.  The headings that have been used to designate the various Sections
and Articles hereof are solely for convenience in reading and ease of reference
and shall not be construed in any event or manner as interpretative or limiting
the interpretation of the same.

 
 
7.
Governmental Laws.  Lessor shall comply with all governmental laws, rules,
regulations, requirements and the Interchange Rules (herein collectively
referred to as the “Rules”) with respect to the repair and maintenance of the
Cars and any part thereof.  Lessee shall comply with all Rules with respect to
the use, operation and maintenance of any interior lading protective devices,
special interior linings or removable parts.  Lessee, at its expense, shall
further comply with the Rules in the event such Rules require a change or
replacement of such devices, linings or parts.

 


                                                                
 
11

--------------------------------------------------------------------------------

 


 
8.
Survival.  All indemnities contained in this Lease shall survive the termination
hereof, but only with respect to indemnified claims that accrue with respect to
events occurring prior to the expiration or earlier termination of this
Lease.  In addition, the obligation to pay any deficiency, as well as the
obligation for any and all other payments hereunder shall survive the
termination of this Lease or the Lease contained herein.

 
29.           Addressing of Notices.  All notices and other communications
required or permitted by this Agreement shall be in writing and deemed given to
a party when (a) delivered by hand or by nationally recognized overnight courier
service; (b) sent by facsimile with confirmation of transmission by the
transmitting equipment; or (c) received or rejected by the addressee if sent by
certified mail, return receipt requested, in each case (a) - (c) to the
following addresses or facsimile numbers and marked to the attention of the
person (by name or title) designated below (or to such other address, facsimile
number, or person as a party may designate by notice to the other party):
 
Lessor to Lessee:
 
TO:     Southwest Iowa Renewable Energy LLC
2101 42nd Avenue
Council Bluffs, Iowa  51501
Fax No. (712) 366-0394
ATTN:  Chief Executive Officer
Lessee to Lessor:
 
Bunge North America, Inc.
11720 Borman Drive
St. Louis, Missouri  63146-1000
Fax No. (314) 292-4276
ATTN: Darrell R. Wallace
Vice President - Transportation



30.           Administration of Lease.  Lessee agrees to make available to
Lessor information concerning the movement of the Cars reasonably required for
the efficient administration of this Lease.  Lessee agrees to cooperate with
Lessor for the purpose of complying with any reasonable requirements of any
lender, the Surface Transportation Board or the provisions of Article 9 of the
Uniform Commercial Code provided such cooperation does not materially affect the
rights, obligations or liabilities of Lessee hereunder.
 
31.           Recordation of Lease.  If Lessor or Equipment Lessor elect or are
required to record a memorandum of this lease with the Surface Transportation
Board, then Lessee will cooperate with the preparation, execution, and filing of
such memorandum.
 
[signatures on following page]


                                                                   
 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed and delivered as of the day and year first above written.
 
 

Lessor:     Lessee:             BUNGE NORTH AMERICA, INC.     SOUTHWEST IOWA
RENEWABLE ENERGY, LLC                      
By:  /s/ Eric Hakmiller
   
By:  /s/ Karol King
 
Title:  Vice President Bunge Biofuels 
   
Title:  Chairman of the Board
 
 
   
 
 

 
 



                                                                    
 
13

--------------------------------------------------------------------------------

 


Rider No: 001 to Railcar Lease Agreement
 
It is hereby agreed as of March 25, 2009 that this Rider shall become part of
the Amended and Restated Railcar Lease Agreement, dated as of March 25, 2009
(the “Lease”), between Bunge North America, Inc. (“Lessor”) and Southwest Iowa
Renewable Energy, LLC (“Lessee”), and that the Cars described herein shall be
placed in Lessee’s service, subject to the following terms and conditions:
 
Capitalized Terms:  All capitalized terms defined in the Lease shall have the
meanings defined therein when used in this Rider No. 001 except that the term
“Cars” as used herein shall only refer to the railcars described in this Rider.
 
Number of Cars:  Three hundred (300).
 
Description:  6,351 cu. ft. covered hopper cars with gravity outlet gates and
with 286,000 pound gross load weight capacity.
 
Car Initials and Numbers:  See Schedule 1 attached hereto.
 
Lease Rental Rate:  $* per Car per month, subject to the following provisions:
 
(a)
If Lessor is required to modify a Car in accordance with Section 19 of the
Lease, then the Lease Rental Rate will increase by $* for each $* cost incurred
by Lessor in the course of making modifications.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
(b)
In accordance with Section 20 of the Lease, in the event that a Car travels more
than 35,000 miles (empty and loaded) in Lessee’s service during any calendar
year, Lessee shall pay Lessor $* per mile for each mile over * traveled by such
Car.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
Impact Damage:  Impact damage resulting from striking the car with hammers,
lances, sledges, or other such mechanical device shall not be considered normal
wear and tear to the extent such damage results in (a) cracks, punctures, or
tears of the steel sheet, or (b) dents to the steel sheet exceeding one inch
(1”) in depth, or (c) penetration of the exterior paint film exposing the steel
sheet to the elements; all of the preceding enumerated items shall collectively
be defined as “Lessee Responsibility Damage”.  Lessee Responsibility Damage
shall be repaired at Lessee’s expense by means of straightening dents, welding
any cracks, patching punctures or tears, and spot painting any repaired or
exposed surfaces.
 
Weight Limitation:  Lessee shall not exceed the weight limitations prescribed
for operation of cars in unrestricted interchange service as set forth under AAR
Interchange Rule 70.
 


                                                                    
 
14

--------------------------------------------------------------------------------

 


Minimum Rental Period:  The minimum rental period for the Cars Leased hereunder
shall be 120 months, and the Cars shall continue under Lease thereafter for
successive one (1) month terms, at the same rate and under the same conditions,
unless notice, in writing, requesting cancellation shall be given by either
party to the other at least 30 days prior to expiration of the initial term or
any successive term for Cars covered by this Rider.  Thereafter, this Rider
shall terminate automatically upon the date of release of the last Car covered
by this Rider.
 
Miscellaneous:  The parties acknowledge that all of the Cars to be Leased under
this Rider are being built and will be delivered to Lessee’s service as released
from the manufacturer.
 
[signatures on following page]


                                                                   
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Rider to be executed and
delivered as of the day and year first above written.
 
 

Lessor:     Lessee:             BUNGE NORTH AMERICA, INC.     SOUTHWEST IOWA
RENEWABLE ENERGY, LLC                      
By:  /s/ Eric Hakmiller
   
By:  /s/ Karol King
 
Title:  Vice President Bunge Biofuels 
   
Title:  Chairman of the Board
 
 
   
 
 

 
 
 





                                                               
 
16

--------------------------------------------------------------------------------

 


Schedule 1 to Rider No: 001 to Railcar Lease Agreement
 
BNGX
20003
BNGX
20128
BNGX
20177
BNGX
20007
BNGX
20129
BNGX
20178
BNGX
20011
BNGX
20131
BNGX
20179
BNGX
20014
BNGX
20132
BNGX
20180
BNGX
20022
BNGX
20133
BNGX
20181
BNGX
20028
BNGX
20134
BNGX
20182
BNGX
20029
BNGX
20135
BNGX
20183
BNGX
20030
BNGX
20136
BNGX
20184
BNGX
20031
BNGX
20137
BNGX
20185
BNGX
20032
BNGX
20138
BNGX
20186
BNGX
20036
BNGX
20139
BNGX
20187
BNGX
20038
BNGX
20140
BNGX
20188
BNGX
20040
BNGX
20141
BNGX
20189
BNGX
20041
BNGX
20142
BNGX
20190
BNGX
20042
BNGX
20143
BNGX
20191
BNGX
20046
BNGX
20144
BNGX
20192
BNGX
20049
BNGX
20145
BNGX
20193
BNGX
20051
BNGX
20146
BNGX
20194
BNGX
20054
BNGX
20147
BNGX
20195
BNGX
20055
BNGX
20148
BNGX
20196
BNGX
20057
BNGX
20149
BNGX
20197
BNGX
20058
BNGX
20150
BNGX
20198
BNGX
20059
BNGX
20151
BNGX
20199
BNGX
20061
BNGX
20152
BNGX
20200
BNGX
20062
BNGX
20153
BNGX
20201
BNGX
20063
BNGX
20154
BNGX
20202
BNGX
20065
BNGX
20155
BNGX
20203
BNGX
20067
BNGX
20156
BNGX
20204
BNGX
20068
BNGX
20157
BNGX
20205
BNGX
20073
BNGX
20158
BNGX
20206
BNGX
20077
BNGX
20159
BNGX
20207
BNGX
20081
BNGX
20160
BNGX
20208
BNGX
20086
BNGX
20161
BNGX
20209
BNGX
20094
BNGX
20162
BNGX
20210
BNGX
20098
BNGX
20163
BNGX
20211
BNGX
20101
BNGX
20164
BNGX
20212
BNGX
20104
BNGX
20165
BNGX
20213
BNGX
20107
BNGX
20166
BNGX
20214
BNGX
20108
BNGX
20167
BNGX
20215
BNGX
20109
BNGX
20168
BNGX
20216
BNGX
20114
BNGX
20169
BNGX
20217
BNGX
20116
BNGX
20170
BNGX
20218
BNGX
20118
BNGX
20171
BNGX
20219
BNGX
20119
BNGX
20172
BNGX
20220
BNGX
20120
BNGX
20173
BNGX
20221
BNGX
20124
BNGX
20174
BNGX
20222
BNGX
20126
BNGX
20175
BNGX
20223
BNGX
20127
BNGX
20176
BNGX
20224

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
BNGX
20225
BNGX
20278
BNGX
20331
BNGX
20226
BNGX
20279
BNGX
20332
BNGX
20227
BNGX
20280
BNGX
20333
BNGX
20228
BNGX
20281
BNGX
20334
BNGX
20229
BNGX
20282
BNGX
20335
BNGX
20230
BNGX
20283
BNGX
20336
BNGX
20231
BNGX
20284
BNGX
20337
BNGX
20232
BNGX
20285
BNGX
20338
BNGX
20233
BNGX
20286
BNGX
20339
BNGX
20234
BNGX
20287
BNGX
20340
BNGX
20235
BNGX
20288
BNGX
20341
BNGX
20236
BNGX
20289
BNGX
20342
BNGX
20237
BNGX
20290
BNGX
20343
BNGX
20238
BNGX
20291
BNGX
20344
BNGX
20239
BNGX
20292
BNGX
20345
BNGX
20240
BNGX
20293
BNGX
20346
BNGX
20241
BNGX
20294
BNGX
20347
BNGX
20242
BNGX
20295
BNGX
20348
BNGX
20243
BNGX
20296
BNGX
20349
BNGX
20244
BNGX
20297
BNGX
20350
BNGX
20245
BNGX
20298
BNGX
20351
BNGX
20246
BNGX
20299
BNGX
20352
BNGX
20247
BNGX
20300
BNGX
20353
BNGX
20248
BNGX
20301
BNGX
20354
BNGX
20249
BNGX
20302
BNGX
20355
BNGX
20250
BNGX
20303
BNGX
20356
BNGX
20251
BNGX
20304
BNGX
20357
BNGX
20252
BNGX
20305
BNGX
20358
BNGX
20253
BNGX
20306
BNGX
20359
BNGX
20254
BNGX
20307
BNGX
20360
BNGX
20255
BNGX
20308
BNGX
20361
BNGX
20256
BNGX
20309
BNGX
20362
BNGX
20257
BNGX
20310
BNGX
20363
BNGX
20258
BNGX
20311
BNGX
20364
BNGX
20259
BNGX
20312
BNGX
20365
BNGX
20260
BNGX
20313
BNGX
20366
BNGX
20261
BNGX
20314
BNGX
20367
BNGX
20262
BNGX
20315
BNGX
20368
BNGX
20263
BNGX
20316
BNGX
20369
BNGX
20264
BNGX
20317
BNGX
20370
BNGX
20265
BNGX
20318
BNGX
20371
BNGX
20266
BNGX
20319
BNGX
20372
BNGX
20267
BNGX
20320
BNGX
20373
BNGX
20268
BNGX
20321
BNGX
20374
BNGX
20269
BNGX
20322
BNGX
20375
BNGX
20270
BNGX
20323
BNGX
20376
BNGX
20271
BNGX
20324
BNGX
20377
BNGX
20272
BNGX
20325
BNGX
20378
BNGX
20273
BNGX
20326
BNGX
20379
BNGX
20274
BNGX
20327
BNGX
20380
BNGX
20275
BNGX
20328
   
BNGX
20276
BNGX
20329
   
BNGX
20277
BNGX
20330
   

 
 
 
 
18

--------------------------------------------------------------------------------

 


Rider No: 002 to Railcar Lease Agreement
 
It is hereby agreed as of March 25, 2009 that this Rider shall become part of
the Amended and Restated Railcar Lease Agreement, dated as of March 25, 2009
(the “Lease”), between Bunge North America, Inc. (“Lessor”) and Southwest Iowa
Renewable Energy, LLC (“Lessee”), and that the Cars described herein shall be
placed in Lessee’s service, subject to the following terms and conditions:
 
Capitalized Terms:  All capitalized terms defined in the Lease shall have the
meanings defined therein when used in this Rider No. 002 except that the term
“Cars” as used herein shall only refer to the railcars described in this Rider.
 
Number of Cars:  Three hundred twenty-five (325).
 
Description:  30,145 gallon tank cars, equipped with 2” x 1” top unloading
capability.
 
Commodity:  Ethanol.
 
Car Initials and Numbers:  See Schedule 1 attached hereto.
 
Rental Rate:  $* per Car per month, subject to the following provisions:
 
(a)
If Lessor is required to modify a Car in accordance with Section 19 of the
Lease, then the Lease Rental Rate will increase by $* for each $* cost incurred
by Lessor in the course of making modifications.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
(b)
In accordance with Section 20 of the Lease, in the event that a Car travels more
than 35,000 miles (empty and loaded) in Lessee’s service during any calendar
year, Lessee shall pay Lessor $* per mile for each mile over * traveled by such
Car.

 
*OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
Weight Limitation:  Lessee shall not exceed the weight limitations prescribed
for operation of cars in unrestricted interchange service as set forth under AAR
Interchange Rule 70.
 
Minimum Rental Period:  The minimum rental period for the Cars Leased hereunder
shall be 120 months, and the Cars shall continue under Lease thereafter for
successive one (1) month terms, at the same rate and under the same conditions,
unless notice, in writing, requesting cancellation shall be given by either
party to the other at least 30 days prior to expiration of the initial term or
any successive term for Cars covered by this Rider.  Thereafter, this Rider
shall terminate automatically upon the date of release of the last Car covered
by this Rider.
 


                                                                   
 
19

--------------------------------------------------------------------------------

 


Miscellaneous:  The parties acknowledge that all of the Cars to be Leased under
this Rider are being built and will be delivered to Lessee’s service as released
from the manufacturer.
 
[signatures on following page]


                                                                   
 
20

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Rider to be executed and
delivered as of the day and year first above written.
 



 

Lessor:     Lessee:             BUNGE NORTH AMERICA, INC.     SOUTHWEST IOWA
RENEWABLE ENERGY, LLC                      
By:  /s/ Eric Hakmiller
   
By:  /s/ Karol King
 
Title:  Vice President Bunge Biofuels 
   
Title:  Chairman of the Board
 
 
   
 
 

 
 
 
 
 

 
                                                                   
 
21

--------------------------------------------------------------------------------

 


Schedule 1 to Rider No: 002 to Railcar Lease Agreement
 
 
 

 BRCX  10001  BRCX  10049  BRCX  10097  BRCX  10002  BRCX   10050  BRCX  10098
 BRCX  10003  BRCX  10051  BRCX  10099  BRCX  10004  BRCX  10052  BRCX  10100
 BRCX  10005  BRCX  10053  BRCX  10101  BRCX  10006  BRCX  10054  BRCX  10102
 BRCX  10007  BRCX  10055  BRCX  10103  BRCX  10008  BRCX  10056  BRCX  10104
 BRCX  10009  BRCX  10057  BRCX  10105  BRCX  10010  BRCX  10058  BRCX  10106
 BRCX  10011  BRCX  10059  BRCX  10107  BRCX  10012  BRCX  10060  BRCX  10108
 BRCX  10013  BRCX  10061  BRCX  10109  BRCX  10014  BRCX  10062  BRCX  10110
 BRCX  10015  BRCX  10063  BRCX  10111  BRCX  10016  BRCX  10064  BRCX  10112
 BRCX  10017  BRCX  10065  BRCX  10113  BRCX  10018  BRCX  10066  BRCX  10114
 BRCX  10019  BRCX  10067  BRCX  10115  BRCX  10020  BRCX  10068  BRCX  10116
 BRCX  10021  BRCX  10069  BRCX  10117  BRCX  10022  BRCX  10070  BRCX  10118
 BRCX  10023  BRCX  10071  BRCX  10119  BRCX  10024  BRCX  10072  BRCX  10120
 BRCX  10025  BRCX  10073  BRCX  10121  BRCX  10026  BRCX  10074  BRCX  10122
 BRCX  10027  BRCX  10075  BRCX  10123  BRCX  10028  BRCX  10076  BRCX  10124
 BRCX  10029  BRCX  10077  BRCX  10125  BRCX  10030  BRCX  10078  BRCX  10126
 BRCX  10031  BRCX  10079  BRCX  10127  BRCX  10032  BRCX  10080  BRCX  10128
 BRCX  10033  BRCX  10081  BRCX  10129  BRCX  10034  BRCX  10082  BRCX  10130
 BRCX  10035  BRCX  10083  BRCX  10131  BRCX  10036  BRCX  10084  BRCX  10132
 BRCX  10037  BRCX  10085  BRCX  10133  BRCX  10038  BRCX  10086  BRCX  10134
 BRCX  10039  BRCX  10087  BRCX  10135  BRCX  10040  BRCX  10088  BRCX  10136
 BRCX  10041  BRCX  10089  BRCX  10137  BRCX  10042  BRCX  10090  BRCX  10138
 BRCX  10043  BRCX  10091  BRCX  10139  BRCX  10044  BRCX  10092  BRCX  10140
 BRCX  10045  BRCX  10093  BRCX  10141  BRCX  10046  BRCX  10094  BRCX  10142
 BRCX  10047  BRCX  10095  BRCX  10143  BRCX  10048  BRCX  10096  BRCX  10144

 


 
22

--------------------------------------------------------------------------------

 

BRCX
10145
BRCX
10195
BRCX
10245
BRCX
10146
BRCX
10196
BRCX
10246
BRCX
10147
BRCX
10197
BRCX
10247
BRCX
10148
BRCX
10198
BRCX
10248
BRCX
10149
BRCX
10199
BRCX
10249
BRCX
10150
BRCX
10200
BRCX
10250
BRCX
10151
BRCX
10201
BRCX
10251
BRCX
10152
BRCX
10202
BRCX
10252
BRCX
10153
BRCX
10203
BRCX
10253
BRCX
10154
BRCX
10204
BRCX
10254
BRCX
10155
BRCX
10205
BRCX
10255
BRCX
10156
BRCX
10206
BRCX
10256
BRCX
10157
BRCX
10207
BRCX
10257
BRCX
10158
BRCX
10208
BRCX
10258
BRCX
10159
BRCX
10209
BRCX
10259
BRCX
10160
BRCX
10210
BRCX
10260
BRCX
10161
BRCX
10211
BRCX
10261
BRCX
10162
BRCX
10212
BRCX
10262
BRCX
10163
BRCX
10213
BRCX
10263
BRCX
10164
BRCX
10214
BRCX
10264
BRCX
10165
BRCX
10215
BRCX
10265
BRCX
10166
BRCX
10216
BRCX
10266
BRCX
10167
BRCX
10217
BRCX
10267
BRCX
10168
BRCX
10218
BRCX
10268
BRCX
10169
BRCX
10219
BRCX
10269
BRCX
10170
BRCX
10220
BRCX
10270
BRCX
10171
BRCX
10221
BRCX
10271
BRCX
10172
BRCX
10222
BRCX
10272
BRCX
10173
BRCX
10223
BRCX
10273
BRCX
10174
BRCX
10224
BRCX
10274
BRCX
10175
BRCX
10225
BRCX
10275
BRCX
10176
BRCX
10226
BRCX
10276
BRCX
10177
BRCX
10227
BRCX
10277
BRCX
10178
BRCX
10228
BRCX
10278
BRCX
10179
BRCX
10229
BRCX
10279
BRCX
10180
BRCX
10230
BRCX
10280
BRCX
10181
BRCX
10231
BRCX
10281
BRCX
10182
BRCX
10232
BRCX
10282
BRCX
10183
BRCX
10233
BRCX
10283
BRCX
10184
BRCX
10234
BRCX
10284
BRCX
10185
BRCX
10235
BRCX
10285
BRCX
10186
BRCX
10236
BRCX
10286
BRCX
10187
BRCX
10237
BRCX
10287
BRCX
10188
BRCX
10238
BRCX
10288
BRCX
10189
BRCX
10239
BRCX
10289
BRCX
10190
BRCX
10240
BRCX
10290
BRCX
10191
BRCX
10241
BRCX
10291
BRCX
10192
BRCX
10242
BRCX
10292
BRCX
10193
BRCX
10243
BRCX
10293
BRCX
10194
BRCX
10244
BRCX
10294




 
23

--------------------------------------------------------------------------------

 

BRCX
10295
BRCX
10306
BRCX
10317
BRCX
10296
BRCX
10307
BRCX
10318
BRCX
10297
BRCX
10308
BRCX
10319
BRCX
10298
BRCX
10309
BRCX
10320
BRCX
10299
BRCX
10310
BRCX
10321
BRCX
10300
BRCX
10311
BRCX
10322
BRCX
10301
BRCX
10312
BRCX
10323
BRCX
10302
BRCX
10313
BRCX
10324
BRCX
10303
BRCX
10314
BRCX
10325
BRCX
10304
BRCX
10315
   
BRCX
10305
BRCX
10316
   


 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
CERTIFICATE OF ACCEPTANCE OF RAILROAD CAR
 
This Certificate relates to the railroad cars listed below leased by Bunge North
America, Inc. to Southwest Iowa Renewable Energy, LLC under a Lease for 625
railroad cars dated as of March 25, 2009 into which this certificate is
incorporated (by Section 3 thereof).
 
Railcar Numbers
 
BRCX
10001
BRCX
10039
BRCX
10077
BRCX
10002
BRCX
10040
BRCX
10078
BRCX
10003
BRCX
10041
BRCX
10079
BRCX
10004
BRCX
10042
BRCX
10080
BRCX
10005
BRCX
10043
BRCX
10081
BRCX
10006
BRCX
10044
BRCX
10082
BRCX
10007
BRCX
10045
BRCX
10083
BRCX
10008
BRCX
10046
BRCX
10084
BRCX
10009
BRCX
10047
BRCX
10085
BRCX
10010
BRCX
10048
BRCX
10086
BRCX
10011
BRCX
10049
BRCX
10087
BRCX
10012
BRCX
10050
BRCX
10088
BRCX
10013
BRCX
10051
BRCX
10089
BRCX
10014
BRCX
10052
BRCX
10090
BRCX
10015
BRCX
10053
BRCX
10091
BRCX
10016
BRCX
10054
BRCX
10092
BRCX
10017
BRCX
10055
BRCX
10093
BRCX
10018
BRCX
10056
BRCX
10094
BRCX
10019
BRCX
10057
BRCX
10095
BRCX
10020
BRCX
10058
BRCX
10096
BRCX
10021
BRCX
10059
BRCX
10097
BRCX
10022
BRCX
10060
BRCX
10098
BRCX
10023
BRCX
10061
BRCX
10099
BRCX
10024
BRCX
10062
BRCX
10100
BRCX
10025
BRCX
10063
BRCX
10101
BRCX
10026
BRCX
10064
BRCX
10102
BRCX
10027
BRCX
10065
BRCX
10103
BRCX
10028
BRCX
10066
BRCX
10104
BRCX
10029
BRCX
10067
BRCX
10105
BRCX
10030
BRCX
10068
BRCX
10106
BRCX
10031
BRCX
10069
BRCX
10107
BRCX
10032
BRCX
10070
BRCX
10108
BRCX
10033
BRCX
10071
BRCX
10109
BRCX
10034
BRCX
10072
BRCX
10110
BRCX
10035
BRCX
10073
BRCX
10111
BRCX
10036
BRCX
10074
BRCX
10112
BRCX
10037
BRCX
10075
BRCX
10113
BRCX
10038
BRCX
10076
BRCX
10114

 
 
 
25

--------------------------------------------------------------------------------

 
 
BRCX
10115
BRCX
10165
BRCX
10215
BRCX
10116
BRCX
10166
BRCX
10216
BRCX
10117
BRCX
10167
BRCX
10217
BRCX
10118
BRCX
10168
BRCX
10218
BRCX
10119
BRCX
10169
BRCX
10219
BRCX
10120
BRCX
10170
BRCX
10220
BRCX
10121
BRCX
10171
BRCX
10221
BRCX
10122
BRCX
10172
BRCX
10222
BRCX
10123
BRCX
10173
BRCX
10223
BRCX
10124
BRCX
10174
BRCX
10224
BRCX
10125
BRCX
10175
BRCX
10225
BRCX
10126
BRCX
10176
BRCX
10226
BRCX
10127
BRCX
10177
BRCX
10227
BRCX
10128
BRCX
10178
BRCX
10228
BRCX
10129
BRCX
10179
BRCX
10229
BRCX
10130
BRCX
10180
BRCX
10230
BRCX
10131
BRCX
10181
BRCX
10231
BRCX
10132
BRCX
10182
BRCX
10232
BRCX
10133
BRCX
10183
BRCX
10233
BRCX
10134
BRCX
10184
BRCX
10234
BRCX
10135
BRCX
10185
BRCX
10235
BRCX
10136
BRCX
10186
BRCX
10236
BRCX
10137
BRCX
10187
BRCX
10237
BRCX
10138
BRCX
10188
BRCX
10238
BRCX
10139
BRCX
10189
BRCX
10239
BRCX
10140
BRCX
10190
BRCX
10240
BRCX
10141
BRCX
10191
BRCX
10241
BRCX
10142
BRCX
10192
BRCX
10242
BRCX
10143
BRCX
10193
BRCX
10243
BRCX
10144
BRCX
10194
BRCX
10244
BRCX
10145
BRCX
10195
BRCX
10245
BRCX
10146
BRCX
10196
BRCX
10246
BRCX
10147
BRCX
10197
BRCX
10247
BRCX
10148
BRCX
10198
BRCX
10248
BRCX
10149
BRCX
10199
BRCX
10249
BRCX
10150
BRCX
10200
BRCX
10250
BRCX
10151
BRCX
10201
BRCX
10251
BRCX
10152
BRCX
10202
BRCX
10252
BRCX
10153
BRCX
10203
BRCX
10253
BRCX
10154
BRCX
10204
BRCX
10254
BRCX
10155
BRCX
10205
BRCX
10255
BRCX
10156
BRCX
10206
BRCX
10256
BRCX
10157
BRCX
10207
BRCX
10257
BRCX
10158
BRCX
10208
BRCX
10258
BRCX
10159
BRCX
10209
BRCX
10259
BRCX
10160
BRCX
10210
BRCX
10260
BRCX
10161
BRCX
10211
BRCX
10261
BRCX
10162
BRCX
10212
BRCX
10262
BRCX
10163
BRCX
10213
BRCX
10263
BRCX
10164
BRCX
10214
BRCX
10264


 
 
26

--------------------------------------------------------------------------------

 





BRCX
10265
BRCX
10315
BNGX
20104
BRCX
10266
BRCX
10316
BNGX
20107
BRCX
10267
BRCX
10317
BNGX
20108
BRCX
10268
BRCX
10318
BNGX
20109
BRCX
10269
BRCX
10319
BNGX
20114
BRCX
10270
BRCX
10320
BNGX
20116
BRCX
10271
BRCX
10321
BNGX
20118
BRCX
10272
BRCX
10322
BNGX
20119
BRCX
10273
BRCX
10323
BNGX
20120
BRCX
10274
BRCX
10324
BNGX
20124
BRCX
10275
BRCX
10325
BNGX
20126
BRCX
10276
   
BNGX
20127
BRCX
10277
   
BNGX
20128
BRCX
10278
   
BNGX
20129
BRCX
10279
BNGX
20003
BNGX
20131
BRCX
10280
BNGX
20007
BNGX
20132
BRCX
10281
BNGX
20011
BNGX
20133
BRCX
10282
BNGX
20014
BNGX
20134
BRCX
10283
BNGX
20022
BNGX
20135
BRCX
10284
BNGX
20028
BNGX
20136
BRCX
10285
BNGX
20029
BNGX
20137
BRCX
10286
BNGX
20030
BNGX
20138
BRCX
10287
BNGX
20031
BNGX
20139
BRCX
10288
BNGX
20032
BNGX
20140
BRCX
10289
BNGX
20036
BNGX
20141
BRCX
10290
BNGX
20038
BNGX
20142
BRCX
10291
BNGX
20040
BNGX
20143
BRCX
10292
BNGX
20041
BNGX
20144
BRCX
10293
BNGX
20042
BNGX
20145
BRCX
10294
BNGX
20046
BNGX
20146
BRCX
10295
BNGX
20049
BNGX
20147
BRCX
10296
BNGX
20051
BNGX
20148
BRCX
10297
BNGX
20054
BNGX
20149
BRCX
10298
BNGX
20055
BNGX
20150
BRCX
10299
BNGX
20057
BNGX
20151
BRCX
10300
BNGX
20058
BNGX
20152
BRCX
10301
BNGX
20059
BNGX
20153
BRCX
10302
BNGX
20061
BNGX
20154
BRCX
10303
BNGX
20062
BNGX
20155
BRCX
10304
BNGX
20063
BNGX
20156
BRCX
10305
BNGX
20065
BNGX
20157
BRCX
10306
BNGX
20067
BNGX
20158
BRCX
10307
BNGX
20068
BNGX
20159
BRCX
10308
BNGX
20073
BNGX
20160
BRCX
10309
BNGX
20077
BNGX
20161
BRCX
10310
BNGX
20081
BNGX
20162
BRCX
10311
BNGX
20086
BNGX
20163
BRCX
10312
BNGX
20094
BNGX
20164
BRCX
10313
BNGX
20098
BNGX
20165
BRCX
10314
BNGX
20101
BNGX
20166



 
27

--------------------------------------------------------------------------------

 

BNGX
20167
BNGX
20217
BNGX
20267
BNGX
20168
BNGX
20218
BNGX
20268
BNGX
20169
BNGX
20219
BNGX
20269
BNGX
20170
BNGX
20220
BNGX
20270
BNGX
20171
BNGX
20221
BNGX
20271
BNGX
20172
BNGX
20222
BNGX
20272
BNGX
20173
BNGX
20223
BNGX
20273
BNGX
20174
BNGX
20224
BNGX
20274
BNGX
20175
BNGX
20225
BNGX
20275
BNGX
20176
BNGX
20226
BNGX
20276
BNGX
20177
BNGX
20227
BNGX
20277
BNGX
20178
BNGX
20228
BNGX
20278
BNGX
20179
BNGX
20229
BNGX
20279
BNGX
20180
BNGX
20230
BNGX
20280
BNGX
20181
BNGX
20231
BNGX
20281
BNGX
20182
BNGX
20232
BNGX
20282
BNGX
20183
BNGX
20233
BNGX
20283
BNGX
20184
BNGX
20234
BNGX
20284
BNGX
20185
BNGX
20235
BNGX
20285
BNGX
20186
BNGX
20236
BNGX
20286
BNGX
20187
BNGX
20237
BNGX
20287
BNGX
20188
BNGX
20238
BNGX
20288
BNGX
20189
BNGX
20239
BNGX
20289
BNGX
20190
BNGX
20240
BNGX
20290
BNGX
20191
BNGX
20241
BNGX
20291
BNGX
20192
BNGX
20242
BNGX
20292
BNGX
20193
BNGX
20243
BNGX
20293
BNGX
20194
BNGX
20244
BNGX
20294
BNGX
20195
BNGX
20245
BNGX
20295
BNGX
20196
BNGX
20246
BNGX
20296
BNGX
20197
BNGX
20247
BNGX
20297
BNGX
20198
BNGX
20248
BNGX
20298
BNGX
20199
BNGX
20249
BNGX
20299
BNGX
20200
BNGX
20250
BNGX
20300
BNGX
20201
BNGX
20251
BNGX
20301
BNGX
20202
BNGX
20252
BNGX
20302
BNGX
20203
BNGX
20253
BNGX
20303
BNGX
20204
BNGX
20254
BNGX
20304
BNGX
20205
BNGX
20255
BNGX
20305
BNGX
20206
BNGX
20256
BNGX
20306
BNGX
20207
BNGX
20257
BNGX
20307
BNGX
20208
BNGX
20258
BNGX
20308
BNGX
20209
BNGX
20259
BNGX
20309
BNGX
20210
BNGX
20260
BNGX
20310
BNGX
20211
BNGX
20261
BNGX
20311
BNGX
20212
BNGX
20262
BNGX
20312
BNGX
20213
BNGX
20263
BNGX
20313
BNGX
20214
BNGX
20264
BNGX
20314
BNGX
20215
BNGX
20265
BNGX
20315
BNGX
20216
BNGX
20266
BNGX
20316






 
28

--------------------------------------------------------------------------------

 
 
BNGX
20317
BNGX
20339
BNGX
20361
BNGX
20318
BNGX
20340
BNGX
20362
BNGX
20319
BNGX
20341
BNGX
20363
BNGX
20320
BNGX
20342
BNGX
20364
BNGX
20321
BNGX
20343
BNGX
20365
BNGX
20322
BNGX
20344
BNGX
20366
BNGX
20323
BNGX
20345
BNGX
20367
BNGX
20324
BNGX
20346
BNGX
20368
BNGX
20325
BNGX
20347
BNGX
20369
BNGX
20326
BNGX
20348
BNGX
20370
BNGX
20327
BNGX
20349
BNGX
20371
BNGX
20328
BNGX
20350
BNGX
20372
BNGX
20329
BNGX
20351
BNGX
20373
BNGX
20330
BNGX
20352
BNGX
20374
BNGX
20331
BNGX
20353
BNGX
20375
BNGX
20332
BNGX
20354
BNGX
20376
BNGX
20333
BNGX
20355
BNGX
20377
BNGX
20334
BNGX
20356
BNGX
20378
BNGX
20335
BNGX
20357
BNGX
20379
BNGX
20336
BNGX
20358
BNGX
20380
BNGX
20337
BNGX
20359
   
BNGX
20338
BNGX
20360
   

 
 


Lessee hereby certifies that the railcars listed above were delivered to and
received by Lessee, determined to be acceptable under the applicable standards
(set forth in Section 3 of the Lease); and Lessee hereby certifies its
acceptance of the railcars as of January 30, 2009.
 
 
LESSEE:
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC
 


 
BY: /s/ Karol King_________________
 
TITLE: Chairman of the Board_______






                                                                   
 
29

--------------------------------------------------------------------------------

 

